Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 1 of 33




        Objections
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 2 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX001                   HS
                 DX002                   HS
                 DX003      901, 1002, HS, 402, MIL, 403
                 DX004 INC, 901, 106, 402, MIL, HS, ILL, 403
                 DX005      402, 403, 901, 1002, HS, MIL
                 DX006      402, 403, 901, 1002, HS, MIL
                 DX007      402, 403, 901, 1002, HS, MIL
                 DX008      402, 403, 901, 1002, HS, MIL
                 DX009      402, 403, 901, 1002, HS, MIL
                 DX010      402, 403, 901, 1002, HS, MIL
                 DX011      402, 403, 901, 1002, HS, MIL
                 DX012      402, 403, 901, 1002, HS, MIL
                 DX013 402, 403, 901, 1002, HS, MIL, 106,
                                      INC, CLC
                 DX014      402, 403, 901, 1002, HS, MIL
                 DX015      402, 403, 901, 1002, HS, MIL
                 DX016      402, 403, 901, 1002, HS, MIL
                 DX017      402, 403, 901, 1002, HS, MIL
                 DX018      402, 403, 901, 1002, HS, MIL
                 DX019   402, 403, 901, 1002, HS, MIL, 703
                 DX020 402, 403, 901, 1002, HS, MIL, INC, 703
                 DX021               no objection
                 DX022               no objection
                 DX023      402, 403, 901, 1002, HS, MIL
                 DX024      402, 403, 901, 1002, HS, MIL
                 DX025       402, 403, HS, no verification
                 DX026       402, 403, HS, no verification
                                        -1-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 3 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX027      402, 403, HS, no verification
                 DX028      402, 403, HS, no verification
                 DX029      402, 403, HS, no verification
                 DX030      402, 403, HS, no verification
                 DX031      402, 403, HS, no verification
                 DX032      402, 403, HS, no verification
                 DX033      402, 403, HS, no verification
                 DX034      402, 403, HS, no verification
                 DX035      402, 403, 901, 1002, HS, MIL
                 DX036 402, 403, 901, 1002, HS, MIL, 703,
                                       701, ILL
                 DX037 402, 403, 901, 1002, HS, MIL, 703, 701
                 DX038              no objection
                 DX039                   HS
                 DX040              no objection
                 DX041      402, 403, 901, 1002, HS, MIL
                 DX042   402, 403, 901, 1002, HS, MIL, ILL
                 DX043              no objection
                 DX044
                         402, 403, 901, 1002, HS, MIL, ILL
                 DX045              no objection
                 DX046      402, 403, 901, 1002, HS, MIL
                 DX047      402, 403, 901, 1002, HS, MIL
                 DX048                 HS, 901
                 DX049      402, 403, 901, 1002, HS, MIL
                 DX050                 HS, 901
                 DX051              no objection
                                        -2-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 4 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX052              no objection
                 DX053        403, 901, 1002, HS, MIL
                 DX054              HS, 402, 901
                 DX055                HS, 602
                 DX056   402, 403, 901, 1002, HS, MIL, ILL
                 DX057                   HS
                 DX058                   HS
                 DX059                   HS
                 DX060              HS, 402, INC
                 DX061           HS, 402, INC, 901
                 DX062           HS, 402, INC, 901
                 DX063           HS, 402, INC, 901
                 DX064           HS, 402, INC, 901
                 DX065                HS, 402
                 DX066              HS, 402, 901
                 DX067   402, 403, 901, 1002, HS, MIL, ILL
                 DX068              HS, 402, 901
                 DX069                HS, MIL
                 DX070                   HS
                 DX071              no objection
                 DX072              no objection
                 DX073              no objection
                 DX074              no objection
                 DX075              no objection
                 DX076                HS, 402
                 DX077              no objection
                 DX078              no objection
                                        -3-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 5 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX079                HS
                 DX080                HS
                 DX081           HS, 402, 403
                 DX082           HS, 402, 602
                 DX083                HS
                 DX084                HS
                 DX085                HS
                 DX086           HS, 402, 403
                 DX087         402, 403, 901, HS
                 DX088         402, 403, 901, HS
                 DX089           HS, 402, 403
                 DX090         402, 403, 901, HS
                 DX091           HS, 402, 403
                 DX092           HS, 402, 403
                 DX093         HS, 402, 901, INC
                 DX094         HS, 402, 901, INC
                 DX095         402, 403, 901, HS
                 DX096         402, 403, 901, HS
                 DX097           402, 901, HS
                 DX098           402, 901, HS
                 DX099           402, 901, HS
                 DX100           no objection
                 DX101              HS, 402
                 DX102                HS
                 DX103              HS, 402
                 DX104              HS, 402
                 DX105           no objection
                                        -4-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 6 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX106
                         HS, 901, FOREIGN LANGUAGE
                 DX107
                         HS, 901, FOREIGN LANGUAGE
                 DX108                   HS
                 DX109                 HS, 602
                 DX110 402, 403, 901, 1002, HS, MIL, INC, 106
                 DX111 402, 403, 901, 1002, HS, MIL, INC, 106
                 DX112              HS, 402, 403
                 DX113               no objection
                 DX114                 402, HS
                 DX115               no objection
                 DX116                 HS, 402
                 DX117                 HS, 402
                 DX118              HS, 402, 403
                 DX119              402, 901, HS
                 DX120              402, 901, HS
                 DX121         402, 403, 901, HS, INC
                 DX122            402, 901, HS, INC
                 DX123         402, 403, 901, HS, INC
                 DX124         402, 403, 901, HS, INC
                 DX125         402, 403, 901, HS, INC
                 DX126              402, 901, HS
                 DX127      403, 602, 901, 1002, HS, MIL
                 DX128                   HS
                 DX129               no objection
                 DX130                 HS, 901
                                        -5-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 7 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX131                 HS
                 DX132              HS, 901
                 DX133              HS, 901
                 DX134                 HS
                 DX135            HS, CUM
                 DX136              HS, 901
                 DX137                INC
                 DX138                INC
                 DX139                INC
                 DX140                 HS
                 DX141              HS, 402
                 DX142                 HS
                 DX143           no objection
                 DX144                 HS
                 DX145                 HS
                 DX146                 HS
                 DX147                 HS
                 DX148        402, 901, HS, INC
                 DX149           402, 901, HS
                 DX150        402, 901, HS, INC
                 DX151         402, 403, 901, HS
                 DX152        402, 901, HS, INC
                 DX153           402, 901, HS
                 DX154           402, 901, HS
                 DX155        402, 901, HS, INC
                 DX156        402, 901, HS, INC
                 DX157           no objection
                                        -6-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 8 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX158                HS
                 DX159                HS
                 DX160                HS
                 DX161             HS, CUM
                 DX162                HS
                 DX163             INC, 402
                 DX164           402, 901, HS
                 DX165                HS
                 DX166             HS, CUM
                 DX167                HS
                 DX168                HS
                 DX169           INC, 901, HS
                 DX170                HS
                 DX171              INC, HS
                 DX172                HS
                 DX173                HS
                 DX174        402, 901, HS, INC
                 DX175           402, 901, HS
                 DX176        402, 901, HS, INC
                 DX177         402, 403, 901, HS
                 DX178           402, 901, HS
                 DX179           402, 901, HS
                 DX180           402, 901, HS
                 DX181           402, 901, HS
                 DX182            no objection
                 DX183         402, 901, HS, ILL
                 DX184        402, 901, HS, INC
                                        -7-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 9 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX185           402, 901, HS
                 DX186                HS
                 DX187           no objection
                 DX188            HS, CUM
                 DX189                HS
                 DX190                HS
                 DX191             HS, INC
                 DX192                HS
                 DX193                HS
                 DX194           no objection
                 DX195             HS, 402
                 DX196                HS
                 DX197          CUM, HS, 402
                 DX198             HS, 402
                 DX199          CUM, HS, 402
                 DX200          CUM, HS, 402
                 DX201          CUM, HS, 402
                 DX202          CUM, HS, 402
                 DX203          CUM, HS, 402
                 DX204                HS
                 DX205            CUM, HS
                 DX206            CUM, HS
                 DX207                402
                 DX208             HS, 402
                 DX209             HS, 402
                 DX210             HS, 402
                 DX211             HS, 402
                                        -8-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 10 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX212           HS, CUM, 402
                 DX213              HS, 402
                 DX214                402
                 DX215                 HS
                 DX216            HS, 901, 402
                 DX217           HS, CUM, 402
                 DX218                 HS
                 DX219              HS, 402
                 DX220          INC, CUM, 402
                 DX221              HS, 402
                 DX222           HS, INC, 402
                 DX223        HS, INC, CUM, 402
                 DX224           HS, CUM, 402
                 DX225              HS, 402
                 DX226           HS, CUM, 402
                 DX227              HS, 402
                 DX228              HS, 402
                 DX229                 HS
                 DX230                INC
                 DX231              HS, 402
                 DX232        INC, HS, CUM, 402
                 DX233           HS, CUM, 402
                 DX234                402
                 DX235              HS, 402
                 DX236              HS, 402
                 DX237              HS, 402
                 DX238             INC, 402
                                        -9-
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 11 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX239                 402
                 DX240             no objection
                 DX241               HS, 402
                 DX242              INC, 402
                 DX243                 402
                 DX244            INC, HS, 402
                 DX245             no objection
                 DX246              INC, 402
                 DX247               HS, 402
                 DX248               HS, 402
                 DX249             no objection
                 DX250            402, 901, HS
                 DX251         402, 403, 901, HS
                 DX252            HS, 402, 403
                 DX253         402, 901, HS, INC
                 DX254               HS, 402
                 DX255               HS, 402
                 DX256               HS, 402
                 DX257               HS, 402
                 DX258          DUPE, HS, 402
                 DX259               HS, 901
                 DX260            HS, 402, 901
                 DX261             no objection
                 DX262             no objection
                 DX263       402, 403, 901, HS, INC
                 DX264         402, 403, 901, HS
                 DX265                 HS
                                       - 10 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 12 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX266           HS, 901, INC
                 DX267        HS, 402, 901, INC
                 DX268         402, 901, HS, ILL
                 DX269           402, 901, HS
                 DX270           402, 901, HS
                 DX271              HS, 402
                 DX272                HS
                 DX273           no objection
                 DX274           no objection
                 DX275           no objection
                 DX276              402, HS
                 DX277           402, HS, 901
                 DX278              402, HS
                 DX279           402, HS, 901
                 DX280              HS, 402
                 DX281           HS, 402, 901
                 DX282           HS, 901, INC
                 DX283           HS, 901, INC
                 DX284           HS, 402, 901
                 DX285             HS, CUM
                 DX286              HS, 901
                 DX287                HS
                 DX288                HS
                 DX289                HS
                 DX290        HS, INC, 402, 901
                 DX291        HS, INC, 402, 901
                 DX292           HS, 402, 403
                                       - 11 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 13 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX293          HS, 402, 901
                 DX294          HS, 402, 901
                 DX295           no objection
                 DX296           no objection
                 DX297          402, 901, HS
                 DX298           no objection
                 DX299           HS, 402, 403
                 DX300        HS, 402, 901, INC
                 DX301             HS, 402
                 DX302             HS, 402
                 DX303             HS, 402
                 DX304             HS, 402
                 DX305               402
                 DX306               402
                 DX307          402, 901, HS
                 DX308             HS, 402
                 DX309          HS, 402, 901
                 DX310           HS, 402, 403
                 DX311          HS, 402, 901
                 DX312             HS, 402
                 DX313           HS, 402, 403
                 DX314               402
                 DX315             HS, 402
                 DX316          HS, 402, DUP
                 DX317          HS, 402. DUP
                 DX318          DUP, 402, HS
                 DX319           HS, 402, 403
                                       - 12 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 14 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX320             HS, 402
                 DX321           HS, 402, 403
                 DX322           no objection
                 DX323           no objection
                 DX324             HS, 402
                 DX325             HS, 402
                 DX326          HS, 402, DUP
                 DX327             HS, 402
                 DX328          HS, 402, DUP
                 DX329             HS, 402
                 DX330             HS, 402
                 DX331             HS, 402
                 DX332             HS, 402
                 DX333             HS, 402
                 DX334             HS, 402
                 DX335             HS, 402
                 DX336             HS, 402
                 DX337             HS, 402
                 DX338             HS, 402
                 DX339          HS, 402, INC
                 DX340           no objection
                 DX341           no objection
                 DX342          HS, 402, DUP
                 DX343          HS, 402, DUP
                 DX344          HS, 402, INC
                 DX345        HS, 402, 901, INC
                 DX346             HS, 402
                                       - 13 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 15 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX347          402, 901, HS
                 DX348           no objection
                 DX349             HS, 402
                 DX350             HS, 402
                 DX351             HS, 402
                 DX352             HS, 402
                 DX353           no objection
                 DX354           no objection
                 DX355          402, HS, 901
                 DX356           HS, 402, 403
                 DX357           no objection
                 DX358             HS, 402
                 DX359          HS, 402, INC
                 DX360             HS, 402
                 DX361             HS, 402
                 DX362             HS, 402
                 DX363          HS, 402, INC
                 DX364          HS, 402, INC
                 DX365           HS, 402, 403
                 DX366           HS, 402, 403
                 DX367               402
                 DX368               402
                 DX369               INC
                 DX370          402, 901, HS
                 DX371             HS, 402
                 DX372             HS, 402
                 DX373             HS, 402
                                       - 14 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 16 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX374           402, 901, HS
                 DX375           no objection
                 DX376           HS, 402, 901
                 DX377             HS, 402
                 DX378             402, 901
                 DX379             402, 901
                 DX380             HS, 402
                 DX381             HS, 402
                 DX382          INC, 402, ILL
                 DX383          HS, 402, 1006
                 DX384             HS, 402
                 DX385                HS
                 DX386             HS, 402
                 DX387           HS, 402, 403
                 DX388           HS, 402, 403
                 DX389             402, 901
                 DX390             HS, 402
                 DX391             402, 901
                 DX392                HS
                 DX393                HS
                 DX394           no objection
                 DX395            HS, CUM
                 DX396             HS, 402
                 DX397             HS, 402
                 DX398             HS, 402
                 DX399           402, 901, HS
                 DX400           HS, 402, 403
                                       - 15 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 17 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX401            HS, 402, 403
                 DX402            HS, 402, 403
                 DX403              402, 403
                 DX404            no objection
                 DX405            HS, 402, 403
                 DX406            HS, 402, 403
                 DX407              HS, 402
                 DX408              HS, 402
                 DX409            no objection
                 DX410            HS, 402, 403
                 DX411            HS, 402, 403
                 DX412              HS, 402
                 DX413              HS, 402
                 DX414            HS, 402, 403
                 DX415            HS, 402, 403
                 DX416              402, 403
                 DX417            HS, 402, 403
                 DX418             402, 403, H
                 DX419         402, 403, 901, HS
                 DX420       402, 403, 901, HS, ILL
                 DX421            402, 901, HS
                 DX422            402, 901, HS
                 DX423            402, 901, HS
                 DX424         402, 403, 901, HS
                 DX425            402, 901, HS
                 DX426            HS, 402, 403
                 DX427            HS, 402, 403
                                       - 16 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 18 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX428           HS, 402, 403
                 DX429             HS, 402
                 DX430             HS, 402
                 DX431          HS, 402, 901
                 DX432            402, 901
                 DX433          HS, 402, 901
                 DX434            402, 901
                 DX435           HS, 402, 403
                 DX436             HS, 402
                 DX437            INC, 402
                 DX438          HS, 402, 901
                 DX439             HS, 402
                 DX440           HS, 402, 403
                 DX441           HS, 402, 403
                 DX442           HS, 402, 403
                 DX443          HS, 402, 901
                 DX444            402, 901
                 DX445             HS, 402
                 DX446            402, 403
                 DX447            402, 901
                 DX448             HS, 402
                 DX449          HS, 402, 901
                 DX450           HS, 402, 403
                 DX451           HS, 402, 403
                 DX452           HS, 402, 403
                 DX453          HS, 402, CUM
                 DX454           HS, 402, 403
                                       - 17 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 19 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX455          HS, 402, CUM
                 DX456              HS, 402
                 DX457           no objection
                 DX458           HS, 402, 901
                 DX459              402, 901
                 DX460                402
                 DX461              HS, 402
                 DX462              HS, 402
                 DX463           901, 402, HS
                 DX464           402, 901, HS
                 DX465           402, 901, HS
                 DX466           402, 901, HS
                 DX467        402, 901, HS, INC
                 DX468         402, 901, HS, ILL
                 DX469           402, 901, HS
                 DX470        402, 901, HS, INC
                 DX471                HS
                 DX472              HS, 402
                 DX473            402, CUM
                 DX474             INC, 402
                 DX475              402, HS
                 DX476           901, 402, HS
                 DX477              HS, 402
                 DX478              402, 403
                 DX479           HS, 402, 901
                 DX480           HS, 402, ILL
                 DX481           HS, 402, ILL
                                       - 18 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 20 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX482              HS, 602
                 DX483            no objection
                 DX484            no objection
                 DX485              402, 403
                 DX486            no objection
                 DX487              HS, 402
                 DX488         402, 901, HS, INC
                 DX489              402, 901
                 DX490              402, 901
                 DX491            402, HS, 901
                 DX492              402, 403
                 DX493            402, HS, 901
                 DX494              HS, 402
                 DX495              HS, INC
                 DX496              HS, 402
                 DX497                 402
                 DX498              HS, 402
                 DX499            no objection
                 DX500            402, 403, HS
                 DX501            no objection
                 DX502         402, 403, 901, HS
                 DX503       402, 403, 901, HS, ILL
                 DX504              HS, ILL
                 DX505            no objection
                 DX506                 HS
                 DX507            no objection
                 DX508            no objection
                                       - 19 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 21 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX509           no objection
                 DX510           HS, 402, 403
                 DX511           HS, 402, 403
                 DX512             HS, 402
                 DX513             HS, 403
                 DX514               HS
                 DX515           no objection
                 DX516             402, 403
                 DX517           no objection
                 DX518               HS
                 DX519             HS, 402
                 DX520          402, 901, HS
                 DX521           no objection
                 DX522
                                         no objection
                  DX523
                                   402, 901, 1002, HS, MIL
                  DX524
                                   402, 901, 1002, HS, MIL
                  DX525
                                   402, 901, 1002, HS, MIL
                  DX526
                                  402, 901, 1002, HS, MIL
                  DX527         402, 901, 1002, HS, MIL, 403
                  DX528         402, 901, 1002, HS, MIL, 403
                  DX529         402, 901, 1002, HS, MIL, 403
                  DX530         402, 901, 1002, HS, MIL, 403
                  DX531         402, 901, 1002, HS, MIL, 403
                                       - 20 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 22 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX532      402, 901, 1002, HS, MIL, 403
                 DX533 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX534 402, 901, 1002, HS, MIL, INC, 106,
                                       ILL, 403
                 DX535    402, 701, 901, 703, 1002, HS, 403
                 DX536 402, 901, 1002, HS, MIL, INC, 106,
                                       ILL, 403
                 DX537 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX538
                       402, 901, 1002, HS, MIL, INC, 106, 403
                 DX539                 402, 403
                 DX540 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX541 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX542 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX543 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX544 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX545 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX546 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX547 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX548 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX549 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX550 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX551 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX552 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX553 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX554
                       402, 901, 1002, HS, MIL, INC, 106, 403

                                       - 21 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 23 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX555
                       402, 901, 1002, HS, MIL, INC, 106, 403
                 DX556      402, 901, 1002, HS, MIL, 403
                 DX557      402, 901, 1002, HS, MIL, 403
                 DX558 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX559 402, 901, 1002, HS, MIL, INC, 106, 403
                 DX560      402, 901, 1002, HS, MIL, 403
                 DX561      402, 901, 1002, HS, MIL, 403
                 DX562      402, 901, 1002, HS, MIL, 403
                 DX563      402, 901, 1002, HS, MIL, 403
                 DX564              no objection
                 DX565              no objection
                 DX566              no objection
                 DX567              no objection
                 DX568              no objection
                 DX569              no objection
                 DX570   602, 901, 1002, HS, MIL, 702, 403
                 DX571              HS, 402, 403
                 DX572              HS, 402, 403
                 DX573              HS, 402, 403
                 DX574   901, 1002, HS, MIL, 702, 403, 402
                 DX575              HS, 402, 403
                 DX576              HS, 402, 403
                 DX577              402, 403, HS
                 DX578   901, 1002, HS, MIL, 702, 403, 402
                 DX579   901, 1002, HS, MIL, 702, 403, 402
                 DX580              HS, 402, 403
                                       - 22 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 24 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX581         HS, 402, 403, 901
                 DX582         HS, 402, 403, 901
                 DX583         HS, 402, 403, 901
                 DX584         HS, 402, 403, 901
                 DX585         HS, 402, 403, 901
                 DX586         HS, 402, 403, 901
                 DX587         HS, 402, 403, 901
                 DX588         HS, 402, 403, 901
                 DX589         HS, 402, 403, 901
                 DX590         HS, 402, 403, 901
                 DX591         HS, 402, 403, 901
                 DX592         HS, 402, 403, 901
                 DX593         HS, 1006, 403, 901
                 DX594         HS, 1006, 403, 901
                 DX595         HS, 1006, 403, 901
                 DX596       HS, 1006, 901, 402, 403
                 DX597       HS, 1006, 901, 402, 403
                 DX598       HS, 1006, 901, 402, 403
                 DX599       HS, 1006, 901, 402, 403
                 DX600       HS, 1006, 901, 402, 403
                 DX601       HS, 1006, 901, 402, 403
                 DX602       HS, 1006, 901, 402, 403
                 DX603       HS, 1006, 901, 402, 403
                 DX604       HS, 1006, 901, 402, 403
                 DX605       HS, 1006, 901, 402, 403
                 DX606            HS, 402, 403
                 DX607              HS, 403
                                       - 23 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 25 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX608           no objection

                  DX609                  no objection
                  DX610                    HS, 403
                  DX611                  no objection
                  DX612                    HS, 403
                  DX613                    HS, 403
                  DX614                    HS, 403
                  DX615                    HS, 403
                  DX616                    HS, 403
                  DX617                    HS, 403
                  DX618                  no objection
                  DX619                  HS, 402, 403
                  DX620                  HS, 402, 403
                  DX621                    402, 403
                  DX622                    402, 403
                  DX623                    402, 403
                  DX624                    402, 403
                  DX625                  no objection
                  DX626                  no objection
                  DX627                  HS, 402, 403
                  DX628                  HS, 402, 403
                  DX629                  HS, 402, 403
                  DX630                  HS, 402, 403
                  DX631                  HS, 402, 403
                  DX632                  HS, 402, 403

                                       - 24 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 26 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX633             HS, 402, 403
                 DX634             HS, 402, 403
                 DX635             HS, 402, 403
                 DX636             HS, 402, 403
                 DX637             HS, 402, 403
                 DX638             HS, 402, 403
                 DX639             HS, 402, 403
                 DX640                 1006
                 DX641                 1006
                 DX642                 1006
                 DX643       403, 402, HS, 1006, 901
                 DX644       403, 402, HS, 1006, 901
                 DX645       403, 402, HS, 1006, 901
                 DX646       403, 402, HS, 1006, 901
                 DX647       403, 402, HS, 1006, 901
                 DX648       403, 402, HS, 1006, 901
                 DX649       403, 402, HS, 1006, 901
                 DX650       403, 402, HS, 1006, 901
                 DX651       403, 402, HS, 1006, 901
                 DX652       403, 402, HS, 1006, 901
                 DX653               HS, 901
                 DX654                  HS
                 DX655             no objection
                 DX656             no objection
                 DX657             no objection
                 DX658             no objection
                 DX659               402, 403
                                       - 25 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 27 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX660             402, 403
                 DX661             402, 403
                 DX662             402, 403
                 DX663             402, 403
                 DX664             402, 403
                 DX665             402, 403
                 DX666             402, 403
                 DX667             402, 403
                 DX668             402, 403
                 DX669             402, 403
                 DX670             402, 403
                 DX671             402, 403
                 DX672             402, 403
                 DX673             402, 403
                 DX674             402, 403
                 DX675             402, 403
                 DX676           no objection
                 DX677             402, 403
                 DX678             402, 403
                 DX679             402, 403
                 DX680           no objection
                 DX681           no objection
                 DX682           no objection
                 DX683           no objection
                 DX684           no objection
                 DX685           no objection
                 DX686           no objection
                                       - 26 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 28 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX687            no objection
                 DX688            no objection
                 DX689            no objection
                 DX690            no objection
                 DX691            no objection
                 DX692            no objection
                 DX693            no objection
                 DX694            no objection
                 DX695            no objection
                 DX696            no objection
                 DX697            no objection
                 DX698            no objection
                 DX699            no objection
                 DX700            no objection
                 DX701            no objection
                 DX702            no objection
                 DX703                 HS
                 DX704           402, 901, INC
                 DX705     HS, 402, 403, no verification
                 DX706     HS, 402, 403, no verification
                 DX707     HS, 402, 403, no verification
                 DX708     HS, 402, 403, no verification
                 DX709     HS, 402, 403, no verification
                 DX710     HS, 402, 403, no verification
                 DX711     HS, 402, 403, no verification
                 DX712     HS, 402, 403, no verification
                 DX713     HS, 402, 403, no verification
                                       - 27 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 29 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX714     HS, 402, 403, no verification
                 DX715

                                             HS
                  DX716                 no objection
                  DX717                 no objection
                  DX718                 no objection
                  DX719                 no objection
                  DX720                 no objection
                  DX721                 no objection
                  DX722                 no objection
                  DX723                 no objection
                  DX724                     402
                  DX725                 no objection
                  DX726                    HS, 402
                  DX727                    HS, 402
                  DX728                   HS, CUM
                  DX729                     HS
                  DX730               HS, INC, 402, 901
                  DX731                     402
                  DX732                    HS, 402
                  DX733                    HS, 402
                  DX734                    HS, 402
                  DX735                    HS, 402
                  DX736                    HS, 402
                  DX737                    HS, 402
                  DX738                    HS, 402
                                       - 28 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 30 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX739             HS, 402
                 DX740             HS, 402
                 DX741             HS, 402
                 DX742             HS, 402
                 DX743             HS, 402
                 DX744          HS, INC, 402
                 DX745             HS, 402
                 DX746             HS, 402
                 DX747          HS, INC, 901
                 DX748            HS, INC
                 DX749             HS, 402
                 DX750           HS, 402, 901
                 DX751               HS
                 DX752             HS, 901
                 DX753           no objection
                 DX754           no objection
                 DX755           no objection
                 DX756             HS, 402
                 DX757             HS, 402
                 DX758             HS, 402
                 DX759           no objection
                 DX760          402, 901, HS
                 DX761          HS, 402, 901
                 DX762           no objection
                 DX763               HS
                 DX764           no objection
                 DX765           no objection
                                       - 29 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 31 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX766             no objection
                 DX767                 HS
                 DX768             no objection
                 DX769          402, 901, HS, INC
                 DX770                 402
                 DX771             no objection
                 DX772             no objection
                 DX773             no objection
                 DX774             no objection
                 DX775             no objection
                 DX776                 HS
                 DX777                 HS
                 DX778             no objection
                 DX779             no objection
                 DX780             no objection
                 DX781             no objection
                 DX782               HS, 402
                 DX783             no objection
                 DX784               HS, 402
                 DX785             no objection
                 DX786             no objection
                 DX787             no objection
                 DX788     402, 403, HS, no verification
                 DX789     402, 403, HS, no verification
                 DX790     402, 403, HS, no verification
                 DX791     402, 403, HS, no verification
                 DX792     402, 403, HS, no verification
                                       - 30 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 32 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX793     402, 403, HS, no verification
                 DX794     402, 403, HS, no verification
                 DX795     402, 403, HS, no verification
                 DX796     402, 403, HS, no verification
                 DX797     402, 403, HS, no verification
                 DX798     402, 403, HS, no verification
                 DX799          402, 403, 901, HS
                 DX800            402, 901, HS
                 DX801             no objection
                 DX802             no objection
                 DX803             no objection
                 DX804             no objection
                 DX805             no objection
                 DX806             no objection
                 DX807             no objection
                 DX808             no objection
                 DX809             no objection
                 DX810             no objection
                 DX811             no objection
                 DX812             no objection
                 DX813             no objection
                 DX814             no objection
                 DX815             no objection
                 DX816             no objection
                 DX817             no objection
                 DX818             no objection
                 DX819             no objection
                                       - 31 -
   Case 1:09-md-02084-TWT Document 1902-10 Filed 11/15/19 Page 33 of 33
IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
             PLAINTIFFS' OBJECTIONS TO DEFENDANTS' EXHIBIT LIST


                 DX NO. PLAINTIFFS' OBJECTION CODE
                 DX820               no objection
                 DX821               no objection
                 DX822        901, 1002, HS, MIL, 403
                 DX823        901, 1002, HS, MIL, 403
                 DX824   602, 901, 1002, HS, MIL, 702, 403
                 DX825     602, 901, 1002, HS, MIL, 403
                 DX826              HS, 403, 402
                 DX827              INC, ILL, HS
                 DX828              INC, ILL, HS
                 DX829                 ILL, HS
                 DX830              HS, 402, 403
                 DX831              HS, 402, 403
                 DX832           HS, 402, 403, ILL




                                       - 32 -
